COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                 FORT
WORTH
 
 
                                        NO.
2-07-460-CV
 
 
LYDIA M. MCLANE                                                              APPELLANT
 
                                                   V.
 
WASHINGTON MUTUAL BANK F/K/A                                        APPELLEE
WASHINGTON
MUTUAL BANK, FA
 
                                              ------------
 
            FROM
THE 158TH DISTRICT COURT OF DENTON COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------




On November 27, 2007, the
trial court signed an order granting the home equity foreclosure application
filed by Appellee Washington Mutual Bank f/k/a Washington Mutual Bank, FA,
which sought pursuant to Texas Rule of Civil Procedure 736 an order allowing
the in rem foreclosure sale of Appellant Lydia M. McLane=s property.  McLane filed a
motion for new trial on November 30, 2007, and an amended motion for new trial
on December 3, 2007.  On December 20,
2007, the trial court denied McLane=s motion for new trial.  On
December 28, 2007, McLane filed a notice of appeal challenging the trial court=s order denying her motion for new trial, not the trial court=s order granting Washington Mutual=s home equity foreclosure application.[2]  Washington Mutual subsequently filed a motion
to dismiss McLane=s appeal for
lack of jurisdiction and a motion to extend the deadline to file its brief,
arguing that we should either dismiss McLane=s appeal because the granting or denial of an application under rule
736 is not an appealable order or, alternatively, enter an order extending the
deadline to file its brief if we determine that we have jurisdiction over the
appeal. 




Rule 736(8)(A) provides that
the granting or denial of an application under rule 736 Ais not an appealable order.@  Tex. R. Civ. P. 736(8)(A). 
The order granting Washington Mutual=s foreclosure application also states that it Ais not appealable.@  Although the order that McLane
specifically challenges on appeal is the trial court=s order denying her motion for new trial, it is the trial court=s order granting Washington Mutual=s foreclosure application that McLane challenged in her motion for new
trial.  McLane may not circumvent the
rule prohibiting an appeal of this matter by challenging the denial of her
motion for new trial instead of the order granting Washington Mutual=s foreclosure application because the order that McLane ultimately
complains of is not appealable. 
Consequently, we lack jurisdiction over this appeal.  See Grant-Brooks v. FV-1, Inc., 176
S.W.3d 933, 933 (Tex. App.CDallas 2005, pet. denied) (granting appellee=s motion to dismiss for want of jurisdiction appeal challenging trial
court=s granting of appellee=s home equity foreclosure application).  We grant Washington Mutual=s motion to dismiss and dismiss this appeal for want of
jurisdiction.  See Tex. R. App. P. 42.3(a), 43.2(f).  Having dismissed this appeal for want of
jurisdiction, Washington Mutual=s motion to extend the deadline to file its brief is moot. 
 
PER CURIAM
PANEL D: 
HOLMAN, GARDNER, and WALKER, JJ.   
DELIVERED: 
July 17, 2008




[1]See Tex. R. App. P. 47.4.


[2]McLane=s
notice of appeal states that she appeals the trial court=s AORDER
DENYING RESPONDENT=S
MOTION FOR NEW TRIAL in cause no. 2006-20335-158 In re:  Order for Foreclosure Concerning Fred L.
Mclane and Lydia M. Mclane (ARespondents@) and
3814 Cortadera, Flower Mound, Texas 75028 (Aproperty mailing address@) and
Washington Mutual Bank FKA Washington Mutual Bank, FA (AApplicant@) by
the trial judge . . . on December 20, 2007.@